On appeal to this court from a judgment of the superior court of Muskogee county, which judgment was based upon a former bond, supersedeas bond was filed in the instant case, executed by plaintiffs in error, Oklahoma Fire Insurance Company, Frank Chesley, and Robert Galbreath, as principals, and Jno. D. Porter and L.C. Cardiff, as sureties, to stay execution on said judgment. On March 14, 1916, the judgment of the lower court was affirmed, and motion has been filed for judgment against the sureties upon the supersedeas bond, which motion is sustained, under the authority of chapter 249, Session Laws 1915, as construed in Long v. Lang   Co., 49 Okla. 342,152 P. 1078, and Starr et al. v. Haygood, 53 Okla. 358,153 P. 1157.
Judgment is therefore entered in this court against Jno. D. Porter and L.C. Cardiff, in the sum of $3,085, with interest from April 21, 1914, at the rate of 6 per cent. per annum, and for costs; for which let execution issue.
By the Court: It is so ordered. *Page 405